Citation Nr: 1002381	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to October 
1973.  He was found to be incompetent for VA purposes in a 
March 2002 rating decision and the appellant is his 
recognized legal guardian.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD as new and material evidence had not been 
submitted.  

In August 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

In his May 2008 substantive appeal (VA Form 9), the Veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  This hearing was scheduled for December 2009 but the 
Veteran failed to appear.  He has not explained his absence 
or requested to reschedule the hearing.  Thus, his appeal 
will be processed as if he withdrew the hearing request.  
38 C.F.R. § 20.704(d) (2009).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of his 
psychiatric disability.  The issue of entitlement to a TDIU 
under 38 C.F.R. § 4.16(b) (2009), is referred to the RO for 
consideration should service connection ultimately be granted 
for a psychiatric disability.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD as there was 
no medical evidence of a diagnosis of PTSD.

2.  Evidence received since the February 2002 RO decision 
includes information that was not previously considered and 
which relates to an unestablished fact necessary to 
substantiate the claim, the absence of which was the basis of 
the previous denial. 


CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision that denied the 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 3.104, 19.32, 20.1103 (2009).

2.  The evidence received since the February 2002 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, in view of the Board's favorable decision in 
reopening the Veteran's claim for service connection for 
PTSD, further assistance is unnecessary to aid the Veteran in 
substantiating the petition to reopen, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
PTSD in February 2002 because there was no medical evidence 
of a diagnosis of PTSD.  The Veteran was notified of the RO's 
decision, submitted a timely notice of disagreement in 
February 2002, and a statement of the case was issued in 
October 2002.  However, the Veteran did not submit a 
substantive appeal (VA Form 9) in response to the statement 
of the case.  The RO, therefore, closed the appeal and the 
decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. §§ 3.104, 19.32, 20.1103.

Pertinent new evidence received since the February 2002 
denial includes VA medical records.  As this additional 
evidence shows that the Veteran has been diagnosed as having 
PTSD, the evidence is new and material and the Veteran's 
claim is reopened.  


ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for PTSD is 
granted.


REMAND

The Veteran was afforded a VA examination for PTSD in January 
2002.  The examination report indicates that the Veteran 
reported stressors relating to his military service, 
including an in-service personal assault.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

The stressors reported by the Veteran include witnessing a 
cell mate being beaten and injured by guards while in the 
stockade at Andrews Air Force Base and being threatened by 
the guards with beatings and sexual assault if he spoke about 
the beating of the other cell mate. 

The RO provided the Veteran with a statement of the case that 
included the provisions of 38 C.F.R. § 3.304(f)(4) (formerly 
38 C.F.R. § 3.304(f)(3)).  The United States Court of Appeals 
for Veterans Claims has held that once VA becomes aware that 
the claim is based on a personal assault it must (1) furnish 
a "deliberate act of notification" informing the appellant of 
the content of the amended law and of his ability to submit 
new evidence in accordance with that provision, and (2) 
subsequently adjudicate the appellant's claim in light of any 
new evidence submitted.  Gallegos v. Peake, 22 Vet .App. 329, 
337-8 (2008).  In Gallegos, the Court held that including the 
provisions of 38 C.F.R. § 3.304(f)(4) in a statement of the 
case did not provide the required notice.  The Veteran has 
not been provided with notice of the alternative sources 
other than his service records that might constitute credible 
supporting evidence of in-service personal assault.  See 
Gallegos v. Peake.  

The Veteran's medical records indicate that he has been 
diagnosed as having PTSD based upon his reported in-service 
stressors, including the personal assault.  While the Veteran 
reported the in-service personal assault during the January 
2002 VA examination, the examination report did not include 
an opinion as to whether there was evidence of behavior 
changes in response to the Veteran's alleged in-service 
personal assault.  Subsequent to the January 2002 VA 
examination, the United States Court of Appeals for Veterans 
Claims (Court) held that a medical opinion was inadequate if 
it did not take into account the Veteran's reports of 
symptoms and history (even if recorded in the course of the 
examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As the VA physician who conducted the January 2002 VA 
examination did not provide an opinion as to whether there 
was evidence of behavior changes in response to the Veteran's 
alleged in-service personal assault, a new examination is 
required.

A September 1998 decision from the Social Security 
Administration (SSA) indicates that the Veteran was granted 
SSA disability benefits.  The Court has held that where there 
has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained, if 
relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (there is 
no duty to get SSA records when there is no evidence that 
they are relevant).  The medical records related to the SSA's 
disability determination have not yet been associated with 
the claims file and may be relevant. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
any medical records used to make its 
decision concerning the Veteran's claim 
for disability benefits.

2.  The agency of original jurisdiction 
should provide the Veteran with a letter 
telling him that evidence from sources 
other than his service records may 
corroborate his account of in-service 
personal assault.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.

The Veteran should be asked to provide or 
identify any evidence from sources other 
than his service records that might 
corroborate his claimed stressors.  
Provide a list of examples of such 
evidence, including evidence of behavior 
changes.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of the current PTSD or other 
diagnosed psychiatric disabilities.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any current psychiatric 
disability had its onset in service or is 
otherwise the result of a disease or 
injury in service.  

The examiner should specify the stressors 
supporting the diagnosis of PTSD.  If any 
supporting stressor consists of an in-
service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


